William B. Groat, J.
Motion by defendant for summary judgment dismissing the complaint on the ground that the action is barred by an affirmative defense which is established by documentary evidence. Cross motion by the plaintiffs for an order striking the said defense for legal insufficiency.
There is no dispute as to the facts upon which the two motions are based. Plaintiff wife was allegedly injured on December 1,1952. Notice of claim was served upon the defendant on May 27, 1953 which was more than 90 days after the alleged accident. The question presented by these two motions is whether the notice of claim must be served within 90 days, as required by section 50-e of the General Municipal Law or may be served within six months, pursuant to section 157 of the Public Housing Law.
Section 50-e of the General Municipal Law was enacted by chapter 694 of the Laws of 1945. Section 13 of that act (L. 1945, eh. 694) provided: “ The provisions of section fifty-e of the general municipal law, as added by this act, shall supersede inconsistent provisions of any general, special or local law, or charter provisions, and shall be controlling. ’ ’
The clear mandate of that language indicates that section 50-e of the General Municipal Law superseded section 157 of the *201Public Housing Law. (See, also, Tenth Annual Report of N. Y. Judicial Council, 1944, pp. 263, 282-283; Eleventh Annual Report of N. Y. Judicial Council, 1945, pp. 51-52.)
Defendant’s motion for summary judgment is granted and plaintiff’s cross motion to strike the defense as insufficient is denied.
Submit order.